Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


ALLOWABILITY NOTICE

Allowable Subject Matter
1. The following is an Examiner’s statement of reasons for allowance: 

 	The prior arts of record teaches the technique of a user equipment (UE)  that can monitor a radio link using received reference signals (RS), however, the prior arts of record, either singularly or in combination, do not disclose or suggest determining that the UE is in the unreliable radio link in case that the second monitoring result does not satisfy the lowest threshold, which in combination with the other claimed elements, makes independent claims 22 and 31 novel.

Dependent claims 23-30 and 32-42 are also allowed for their dependence on independent claims 22 and 31 respectively.


Conclusion
2. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830. The examiner can normally be reached on 9am-5pm.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3198. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/MAJID ESMAEILIAN/ 
Examiner, Art Unit 2477


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477